UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1404


FRANKLIN C. SMITH,

                    Plaintiff - Appellant,

             v.

MS. AMY; ANDREW SAUL, Commissioner of the Social Security Administration,

                    Defendants - Appellees,

             and

MS. JACKSON, Case manager; ELIZABETH B. DEJARNETTE,

                    Defendants.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:16-cv-00494-MSD-LRL)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se. Garry Daniel Hartlieb, OFFICE OF THE UNITED
STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Franklin C. Smith appeals the district court’s order denying relief on his civil action

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and also challenging the temporary suspension of his social security

benefits. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Smith v. Amy, No. 2:16-cv-00494-MSD-

LRL (E.D. Va. Mar. 21, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                AFFIRMED




                                             2